Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's RCE filed January 11, 2020.  Claims 1-25 are presented for examination and pending in the application.

2. 	The objection to the Title of the invention (paragraph #1 of the Final Rejection mailed September 17, 2020) is hereby withdrawn due to the amendment filed November 10, 2020.

3. 	The objection to the Specification of the invention (including Specification and Claims) (paragraph #3 of the Final Rejection mailed September 17, 2020) is hereby withdrawn due to the amendment filed November 10, 2020.

4. 	The 35 U.S.C. 112(a) rejection of claims 1-25 (paragraph #4 of the Final Rejection mailed September 17, 2020)is hereby withdrawn due to the amendment filed November 10, 2020.



              Claim Rejections - Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


     More particularly, with respect to claim 1 of the present application, commonly assigned U.S. Patent No. 10,359,933 also claims a memory device including a main memory and a hybrid cache. the hybrid cache including a dynamic cache including x-level cell (XLC) blocks of non-volatile memory cells, x representing an integer greater than one [see claim 1, lines 1-4 and 10-13 of commonly assigned U.S. Patent No. 10,359,933, and claim 1, lines 1-5 of the present application, e.g.], a static cache including single-level cell (SLC) blocks of non-volatile memory cells [see claim 1, lines 5-6 and 14 of commonly assigned U.S. Patent No. 10,359,933, and claim 1, line 6 of the present application, e.g.], and a memory controller configured to disable at least one of the static cache and the dynamic cache so that writes to the hybrid cache are only directed to the other of the static cache or the dynamic cache, and are not directed to the (disabled) one of the static cache and the 
     As indicated above, since claim 1 of the present application is anticipated by (at least) claim 1 of commonly assigned U.S. Patent No. 10,359,933, and since the conflicting claims are not identical, a non-statutory, obviousness-type, double patenting rejection is appropriate.
     With respect to claim 2 of the present application, commonly assigned U.S. Patent No. 10,359,933 also claims that the memory controller is further configured to monitor the workload of the hybrid cache by counting program/erase (PE) cycles of at least one of the static cache and the dynamic cache [see claims 2 and 3 of commonly assigned U.S. Patent No. 10,359,933, e.g.]
     With respect to present claim 3, commonly assigned U.S. Patent No. 10,359,933 also claims that the memory controller is configured to disable at least one of the static cache and the dynamic cache such that writes to the hybrid cache are only directed to the other of the static cache or the dynamic cache [see claim 1, lines 15-18 of commonly assigned U.S. Patent No. 10,359,933, and claim 3 of the present application, e.g.]

     With respect to claim 5, commonly assigned U.S. Patent No. 10,359,933 also claims that the memory controller is configured to disable the dynamic cache responsive to comparing program/erase (PE) cycles of the XLC blocks against a threshold triggering a switch point defined as a point at which operating the hybrid cache solely with the static cache ensures PE cycles of the XLC blocks remain below their maximum within the TBW Spec [see claim 5, lines 1-7 of commonly assigned U.S. Patent No. 10,359,933, and claim 5, lines 1-6 of the present application, e.g.], wherein the threshold increases as usage of the memory device approaches the TBW Spec dynamic cache [see claim 6 of commonly assigned U.S. Patent No. 10,359,933, and claim 5, lines 6-7 of the present application, e.g.], and disable the static cache responsive to comparing PE cycles of the static cache against a threshold triggering a switch point defined as a point at which operating the hybrid cache solely with the dynamic cache ensures PE cycles of the XLC blocks remain below its 
     With respect to claim 6, commonly assigned U.S. Patent No. 10,359,933 also claims that the memory controller may monitor the workload of the hybrid cache relative to the TBW Spec [see claim 1, lines 7-9 and 18-20 of commonly assigned U.S. Patent No. 10,359,933, and claim 6 of the present application, e.g.]
     With respect to claim 7, commonly assigned U.S. Patent No. 10,359,933 also claims that at least one of the static cache and the dynamic cache is configured to have a Total Bytes Written (TBW) Spec that, by itself, does not support the TBW Spec as a cache over a durable lifetime for the memory device [see claims 9 and 10 of commonly assigned U.S. Patent No. 10,359,933, and claim 7 of the present application, e.g.]

     The memory device set forth in claims 8-14 of the present application is similarly anticipated, or made obvious, by the memory device set forth in various claims of commonly assigned copending application.
     Compare, for example, claim 8 of the present application, and claim 13, lines 1-4 and 18-23 of commonly assigned U.S. Patent No. 10,359,933; claim 9 of the present application, and claims 14 and 15 of commonly assigned U.S. Patent No. 

     The methods of operating a memory device as set forth in claims 15-19, and claims 20-21, of the present application, as well as the “electronic system” of claims 22-25 of the present application, are similarly anticipated, or made obvious, by the methods of operating a memory device as set forth in various claims of commonly assigned copending application.
     Compare, for example, claim 15 of the present application (insofar as definite and clear and supported by the disclosure), and claim 20, lines 1-2, 6-10 and 14-19 of commonly assigned U.S. Patent No. 10,359,933; claim 16 of the present application, and claim 20, lines 14-19 and claim 21 of commonly assigned U.S. Patent No. 10,359,933; claim 17 of the present application, and claim 22 of commonly assigned U.S. Patent No. 10,359,933; claim 18 of the present application, and claim 20, line 4 of commonly assigned U.S. Patent No. 10,359,933; claim 19 of the present application, and claims 24 and 25 of commonly assigned U.S. Patent No. 10,359,933; claim 20 of the present application, and 
     Since claims 15-25 of the present application are anticipated by (at least) claims 20-22, 24-25 and 27-29 of commonly assigned U.S. Patent No. 10,359,933, and since the conflicting claims are not identical, it is respectfully submitted that claims 15-25 are also properly rejected on the ground of non-statutory, obviousness-type, double patenting.

     Claims 8-13 and 20-21 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of commonly assigned U.S. Patent No. 9,697,134. Although the claims at issue are not identical, they are not patentably distinct from each other because commonly assigned U.S. Patent No. 9,697,134 claims an apparatus including a memory device, the 
     Commonly assigned US Patent 9,697,134 claims that data is written “as a dynamic cache” in SLC mode based on whether all blocks operating as a static SLC cache have data stored therein, in other words, whether the static cache is full, and thus “unavailable” to store more data (which could be considered “disabled”); however, one of ordinary skill in the art having the claims of commonly assigned US Patent 9,697,134 before him or her would have found it readily obvious to more generally write data into the “XLC” or multi-level cell (MLC) blocks when the static cache is “unavailable” or “disabled” for various reasons (to reduce power consumption or improve reliability, e.g.), so that data may be quickly written into the XLC/MLC blocks (operating as SLC blocks or in an SLC mode), even though the “static cache” is unavailable to store data.  Moreover, the present application specifically claims that the static cache is 
   With respect to claim 10, commonly assigned U.S. Patent No. 9,697,134 also claims that the first and second sets of memory blocks may be comprised of single-level cell (SLC) memory blocks and “x-level” cell (“XLC”) (e.g., multi-level cell (MLC), where “x” represents an integer greater than one) blocks of (nonvolatile) memory cells [see, by way of example, claim 1, lines 2-4; claim 12, lines 1-8; and claim 17 of commonly 
   With respect to claims 11 and 13, commonly assigned U.S. Patent No. 9,697,134 also claims that the first and second sets of memory blocks, or SLC and XLC (MLC, e.g.) memory blocks may be written to in SLC mode, while other memory such as “main” memory may be written in XLC mode [see, by way of example, claim 1, lines 3-6; claim 6, lines 2-6; claim 12, lines 2-8; and claims 16 and 17 of commonly assigned US Patent  9,697,134, and claims 11 and 13 of the present application, e.g.].

     Claims 8-13 and 20-21 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of commonly assigned U.S. Patent No. 9,864,697 (which issued based on a continuation application of commonly assigned application 14/743,498, now U.S. Patent 9,697,134, discussed above), which contains similar claims.  The analysis applied to the claims in commonly assigned US Patent 9,697,134 applies to the claims in commonly assigned U.S. Patent 9,864,697, and will not repeated here for the sake of brevity, and since Applicant did not provide any arguments or point out any specific distinctions (claim language) which is not believed to be made obvious in light of the claims of the copending application.  As with commonly assigned US Patent 9,697,134, if applicant claim limitations or claim language in the present application which are believed to render the present claims patentably distinct from those in commonly assigned U.S. Patent No. 9,864,697.  In this regard, also see 37 CFR 1.111(b).

7.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such 
     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-4, 6-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), and further in view of Tang et al (US 2016/0098350).
     With respect to claim 1, Nemazie et al (US 8,886,911) discloses a memory device, comprising “x-level cell” (“XLC”) blocks of non-volatile memory cells configured to be programmable with more than one bit, wherein x represents an integer greater than one [Nemazie et al discloses that the 
     Although Nemazie et al (US 8,886,911) discusses that providing a “static cache” or blocks of SLC memory cells in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was well-known in the art before the effective filing date of the claimed invention (see column 1, lines 51-58, for example), Nemazie et 
     However, providing a certain or fixed number of blocks of SLC memory cells as a “static cache” in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was generally well-known in the art before the effective filing date of the claimed invention (again see column 1, lines 51-58 of Nemazie et al, e.g.).  Lasser et al (US 2007/0283081), by way of example, also discloses a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells and teaches providing a dedicated or fixed number of SLC memory cells “as static cache” in a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells to provide a certain amount of fast, reliable cache storage [see paragraph [0011], for example].  Lasser et al (US 2007/0283081) also teaches providing a “mixed cache” method in which at least some of the memory cells change from SLC to MLC mode, which clearly suggests that at least some of the memory cells in the memory array may not change mode and may remain as “dedicated” or “static” SLC  mode memory cells, so as to provide 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a “mixed cache” method including a “static” or “dedicated” cache having at least some memory cells which do not change between SLC and MLC modes and remain as “dedicated” or “static” SLC  mode memory cells to provide faster cache storage, and also having at least some memory cells or blocks which change between SLC and MLC modes to provide higher density storage, as was known in the art and specifically taught by Lasser et al, in a memory device or apparatus such as in Nemazie et al (US 8,886,911), in other words, to utilize a well-known “dedicated” or “static” cache in the memory of Figure 1 of Nemazie et al, in order to provide a balance between high speed operation with SLC mode memory cells and high density data storage with MLC mode memory cells, 
     Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), as discussed above, discloses that the “XLC” or MLC blocks of memory cells of the “dynamic cache” may be switched between an SLC caching mode and an SLC “main” memory mode, whereby at least a portion of the dynamic cache is effectively “disabled” from operating as a cache and the size of the cache may be dynamically adjusted to balance performance and reliability requirements, but does not teach selectively disabling one of the static cache or the dynamic cache so that writes to the hybrid cache are only directed to the other of the static cache and the dynamic cache based on or “responsive to” a user workload of the memory, such as with respect to a Total Bytes Written (TBW) Spec for the memory.
     However, the adjustment of the size of a cache and providing a “dynamic cache” by selectively “disabling” portions of memory, in a memory device having SLC and “XLC” (or MLC) memory blocks, responsive to monitoring a workload relative to a “Total Bytes Written (TBW) Spec” of portions of memory over a 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art, provided with the teachings of Tang et al (US 2016/0098350) and also having the teachings of Nemazie et al (US 8,886,911) and Lasser et al (US 2007/0283081) before him or her, to dynamically adjust a cache size by selectively 
     As one of ordinary skill in the art would appreciate, and as discussed by Tang et al, the workload of different portions of the memory, such as the cache or the “regular” or “main” memory, or the entire memory, may be monitored, such as by counting program/erase (P/E) cycles, to ensure that a certain portion of the memory does not prematurely wear out and reduce the useful lifetime of the memory [again see paragraphs [0046], [0048] and [0050]-[0051], e.g.].   Thus, it would have been readily obvious to selectively “disable” at least one of the “dynamic cache” or “static cache” so that writes to the hybrid cache are only directed to the other of the static cache and the dynamic cache in a memory such as in Nemazie et al in view of Lasser et al as, previously discussed, to obtain improved performance, such as improved “throughput” or speed, e.g., and 
     With respect to claims 2 and 4, Tang et al discloses that the workload of a cache may be monitored by counting program/erase (PE) cycles of the cache [Tang et al (US 2016/0098350) teaches that the workload of the memory may be monitored by counting program/erase (P/E) cycles for different portions of memory, including monitoring the workload or PE cycles of the “dynamic” cache, and “regular” or “main” memory [see paragraphs [0046], [0048] and [0050]-[0051], e.g.].   As to monitoring a “static” cache, it would have been readily obvious to one of ordinary skill in the art to monitor the workload of different portions of memory, including a dedicated or “static” cache, in the system of Nemazie et al in view of Lasser et al, as previously discussed, to prevent certain portions of memory from prematurely wearing out, particular areas of memory which are frequently written, such as a dedicated or “static” cache, so that the useful or durable lifetime of the memory may be extended.
With respect to claim 3, Tang et al teaches adjusting the size of a cache or the amount of cache in a memory device by selectively “disabling” at least some portions of a memory device from operating as a cache. Tang et al teaches that “at least one of’ a static cache and a dynamic cache (a dynamic cache, e.g.) may switch between SLC/cache mode and MLC mode, and is thus effectively “disabled” as a cache. If data is desired to be cached when the dynamic cache is “disabled,” or not operating as a cache, any (future) writes to the (“hybrid”) cache would only be “directed to the other” of the static cache and dynamic cache (the SLC “static cache,” e.g.). Tang et al teaches that improved performance, such as improved throughput or speed, may be obtained, by dynamically adjusting the size of cache, particularly in a memory using SLC and MLC memory, without violating the TBW requirement and extending the overall lifetime of the memory, thus reducing costs [see paragraphs [0031], [0038] and [0056], e.g.]. As discussed by Tang et al, the workload of different portions of the memory, such as the cache or the “regular” or “main” memory, or the entire memory, may be monitored, such as by counting program/erase (P/E) cycles, to ensure that a certain portion of the memory does not prematurely wear out and reduce the useful lifetime of the memory [again see paragraphs [0046], [0048] and [0050]-[0051], e.g.]. Thus, it would have been readily obvious to dynamically “disable” at 
     With respect to claim 6 and 7; Tang et al teaching that the cache size or workload may be monitored and adjusted based at least in part on the TBW requirement/Spec [see paragraphs [0016]-[0019] and [0022]-[0024], e.g.) and different desired “switch points” selected or configured (note paragraphs [0046]-[0057] and Figures 4-5 of Tang et al, e.g.).  Accordingly, it would have been further readily obvious to one of ordinary skill in the art to monitor the workload of different portions of memory or hybrid cache relative to the TBW Spec in the system of Nemazie et al in view of Lasser et al, as previously discussed, 
     With respect to claim 8 (also claims 10, 11 and 14) Nemazie et al (US 8,886,911) discloses a memory device comprising a memory array [see memory array 100 in Figure 1, and column 2, lines 33-34, e.g.], the memory array including a first “set” of memory blocks, such as single level cell (SLC) blocks, of non-volatile memory cells [see column 2, lines 46-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.], and a second 
     Although Nemazie et al (US 8,886,911) further discusses that providing a certain number of blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory performance and reliability was well-known in the art before the effective filing date of the claimed invention (see column 1, lines 51-58, for example), Nemazie et al (US 8,886,911) does not explicitly 
     However, providing a certain or fixed number of blocks of SLC memory cells “operating as” static cache in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was generally well-known in the art before the effective filing date of the claimed invention (again see column 1, lines 51-58 of Nemazie et al, e.g.).  Lasser et al (US 2007/0283081), by way of example, also discloses a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells and teaches providing a dedicated or fixed number of SLC memory cells “as static cache” in a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells to provide a certain amount of fast, reliable cache storage [see paragraph [0011], for example].  Lasser et al (US 2007/0283081) also teaches providing a “mixed cache” method in which at least some of the memory cells change from SLC to MLC mode, which clearly suggests that at least some of the memory 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a “mixed cache” method including a “static” or “dedicated” cache having at least some memory cells which do not change between SLC and MLC modes and remain as “dedicated” or “static” SLC  mode memory cells to provide faster cache storage, and also having at least some memory cells or blocks which change between SLC and MLC modes to provide higher density storage, as was known in the art and specifically taught by Lasser et al, in a memory device or apparatus such as in Nemazie et al (US 8,886,911), in other words, to utilize a well-known “dedicated” or “static” cache in the memory of Figure 1 of Nemazie et al, in order to provide a 
     Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), as discussed above, discloses that the “XLC” or MLC blocks of memory cells of the “dynamic cache” may be switched between an SLC caching mode and an SLC “main” memory mode, whereby at least a portion of the cache is effectively “disabled” and the size of the cache may be dynamically adjusted to balance performance and reliability requirements, but does not teach completely disabling at least one of the static cache or the dynamic cache so that writes to the hybrid cache are directed to the others responsive to a user workload “pattern,” such as a workload of the cache reaching a predetermined threshold, or a workload pattern relative to a Total Bytes Written (TBW) specification of the memory.
     However, completely “disabling” portions of memory and adjusting the size of a cache, including a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, 
     One of ordinary skill in the memory or storage art having the teachings of Tang et al (US 2016/0098350), before him or her, along with the teachings and fair suggestions of Nemazie et al (US 8,886,911) and Lasser et al (US 2007/0283081), would have found it readily obvious to dynamically adjust a cache size by COMPLETELY or selectively “disabling” at least a part of the cache responsive to a workload “pattern,” so that writes to the 
     With respect to claim 9, Nemazie et al (US ‘911) discloses that a cache may be considered unavailable “responsive to” or when a workload burst or the amount of host data exceeds the available free space in the cache [see column 1, line 51 to column 3, line 3; column 4, lines 29-33; and column 5, lines 28-36, e.g.).  As to “disabling” the static cache, it would have been further obvious to one of ordinary skill in the art to selectively disable a dedicated or “static” cache so that data may be stored in the higher density “main” portion of the memory array and storage capacity requirements reduced, or the available storage capacity more efficiently used, reducing overall costs.  It would have been readily obvious to one of ordinary skill in the memory or storage art to “disable” the cache from being written to using a “memory controller” since a memory controller or control circuitry therein provides a simple mechanism by which read and write operations from/to a memory array may be selectively controlled (enabled or disabled, e.g.) in a well-known manner.  [Again note that only one of the alternatives in claim 9 need be taught for claim 9 to be met.]
With respect to claims 12 and 13, Nemazie et al teaches that the dynamic cache may not always be enabled, i.e., may be “disabled” or made “unavailable” from being written to [see column 2, lines 50-56, e.g.].  Nemazie et al teaches that host data may be written to the “XLC” blocks in XLC mode as main memory of the memory device if the dynamic cache (which forms the entire cache storage) is “unavailable” (has been “disabled” or “not enabled,” e.g.) [see column 2, lines 35-49, e.g.].   One of ordinary skill in the art having these teachings would have found it readily obvious to equivalently write data to “XLC” blocks in XLC mode as main memory of the memory device if the dynamic cache and static cache (which forms the entire cache storage) in the system of Nemazie et al in view of Lasser et al, as previously discussed, is “unavailable” or has been “disabled,” so that data may be stored in the higher density “main” portion of the memory array and the available storage capacity more efficiently used, reducing overall costs.   One of ordinary skill in the art would also readily appreciate that if both the static cache and dynamic cache are “unavailable” or disabled,” data would be stored in the “main” memory so that the data may be saved somewhere and is available to be retrieved, even if not from the faster cache storage.
     With respect to (independent) claim 15, Nemazie et al (US 8,886,911) discloses a method of operating a memory device [see 
     Although Nemazie et al (US 8,886,911) further discusses that providing a certain number of blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory performance and reliability was well-known in the art before the effective filing date of the claimed invention (see column 1, lines 51-58, for example), Nemazie et al (US 8,886,911) does not explicitly teach providing a “hybrid” cache including at least some memory SLC cells or blocks utilized as a dedicated or “static” cache 
     However, providing a certain or fixed number of blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was generally well-known in the art before the effective filing date of the claimed invention (again see column 1, lines 51-58 of Nemazie et al, e.g.).  Lasser et al (US 2007/0283081), by way of example, also discloses a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells and teaches providing a dedicated or fixed number of SLC memory cells “as static cache” in a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells to provide a certain amount of fast, reliable cache storage [see paragraph [0011], for example].  Lasser et al (US 2007/0283081) also teaches providing a “mixed cache” method in which at least some of the memory cells change from SLC to MLC 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a “mixed cache” method including a “static” or “dedicated” cache having at least some memory cells which do not change between SLC and MLC modes and remain as “dedicated” or “static” SLC  mode memory cells to provide faster cache storage, and also having at least some memory cells or blocks which change between SLC and MLC modes to provide higher density storage, as was known in the art and specifically taught by Lasser et al, in a memory device or apparatus such as in Nemazie et al (US 8,886,911), in other words, to utilize a well-known “dedicated” or “static” cache in 
     Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), as discussed above, discloses that the “XLC” or MLC blocks of memory cells of the “dynamic cache” may be switched between an SLC caching mode and an SLC “main” memory mode, whereby at least a portion of the cache is effectively “disabled” and the size of the cache may be dynamically adjusted to balance performance and reliability requirements, but does not teach selectively disabling at least one of the static cache or the dynamic cache responsive to a determined workload of the cache, such as a workload relative to a Total Bytes Written (TBW spec, reaching a predetermined threshold.
     However, selectively “disabling” portions of memory and adjusting the size of a cache, including a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, based on or responsive to a monitored or determined workload, was 
     One of ordinary skill in the art having the combined teachings of Tang et al (US 2016/0098350), Nemazie et al (US 8,886,911) and Lasser et al (US 2007/0283081) before him or her would have found it readily obvious to dynamically adjust a cache size by selectively “disabling” at least a part of the cache responsive to a monitored workload reaching some predetermined threshold, such as relative to a Total Bytes Written (TBW) Spec for the memory, as taught by Tang et al, in a memory device such as in Nemazie et al in view of Lasser et al as previously discussed, which cache includes a “dynamic” cache 
     With respect to claim 16, Nemazie et al and Tang et al both disclose that the cache may be dynamically re-sized and as many times as desired [see column 4, lines 40-52 of Nemazie et al and paragraph [0057] of Tang et al, e.g.], including as the number of total bytes written (TBW) increases and approaches the TBW 
     With respect to claim 17, Nemazie et al (US 8,886,911) also discloses that the size of a cache may be adjusted (increased, e.g.), by selectively “re-enabling” a previously “disabled” portion of memory or cache responsive to a reduced trend in the determined “workload” of the SLC cache, where the “workload” may be measured, for example, by the amount of data stored, although other “workload” indicators or parameters may obviously be used.
 	With respect to claim 18, Nemazie teaches receiving the data from a host external to the memory device, for example, Nemazie teaches receiving host data from a host [see column 1, lines 12-22; column 2, lines 33-49; and column 6, lines 13-19 and 29-38, e.g.] and writing or storing the data received from 
     With respect to claim 20, Nemazie et al (US 8,886,911) discloses a method of operating a memory device having a single-level cell (SLC) cache, the method including storing a first portion of data into (a first portion of) SLC blocks [see column 2, lines 33-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.] and a second portion of data in x-level cell (XLC) blocks [Nemazie et al discloses that the memory array 100 may include “x-level cell” or “XLC” blocks of non-volatile memory cells for storing “portions” of data, where “XLC” blocks may be multi-level cell (“MLC”) blocks, for example (again see column 2, lines 40-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.)].
     Nemazie et al (US 8,886,911) discloses storing at least a portion of a “burst” or first amount of host data into the first portion of SLC blocks for the memory array [Nemazie et al teaches writing a “burst” or first amount of data to SLC memory cells or blocks which comprise the SLC cache in order to more quickly write the data to the memory (see column 1, lines 51-58; column 2, lines 33-49 and 59-63, and column 4, lines 29-36, 
     While Nemazie et al (US 8,886,911) discusses that providing blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory performance and reliability was well-known in the art before the effective filing date of the claimed invention (see column 1, lines 51-58, for example), Nemazie et al (US 8,886,911) does not explicitly teach providing at least some number of memory SLC cells or blocks as a “static cache,” in conjunction with using a variable sized “dynamic cache,” to provide a balance between memory performance (speed, e.g.) and reliability (due to relative wear on SLC and XLC/MLC memory cells).
     However, providing a certain or fixed number of blocks of SLC memory cells as a “static cache” in a memory device to provide cache storage with improved memory reliability and memory performance was generally well-known in the art before at least some of the memory cells change from SLC to MLC mode, which clearly suggests that at least some of the memory cells in the memory array may not change mode and may remain as “dedicated” or “static” SLC  mode memory cells, so as to provide a balance between high speed operation with SLC mode memory cells and high density data storage with MLC mode memory cells, with some of the memory cells being able to change from the faster SLC mode to high density “XLC” (MLC or higher, e.g.) mode, or to change from MLC to SLC to provide faster storage and serve as a “dynamic cache,” to provide a balance between faster operating speed and higher storage capacity [see paragraph [0012], as well as paragraphs [0035], [0058]-[0059] and [0063] of Lasser et al, for example].
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of 
     Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), as discussed above, discloses that the “XLC” or MLC blocks of memory cells of the “dynamic cache” may be switched between an SLC caching mode and an SLC “main” memory mode, whereby at least a portion of the cache is effectively 
     However, selectively “disabling” portions of memory and adjusting the size of a cache, including a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, responsive to a monitored or determined workload reaching some predetermined threshold, was known in the art before the effective filing date of the claimed invention.   Tang et al (US 2016/0098350), for example, discloses adjusting cache size by selectively “disabling” portions of a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, responsive to a workload “pattern,” such as a monitored workload reaching some predetermined threshold, e.g., relative to a “Total Bytes Written (TBW) Spec” of a memory over a lifetime of the memory device [see paragraphs [0002], [0017]-[0019] and [0022]-[0024], e.g.].   Tang et al (US 2016/0098350) teaches that the size of a “dynamic cache” may be adjusted “responsive to” monitoring the workload of different portions of the memory, such as by counting program/erase (P/E) cycles, including monitoring the workload or PE cycles of the cache [see 
     It would have been readily obvious to one of ordinary skill in the memory or storage art having the teachings of Tang et al (US 2016/0098350) before him or her, along with the teachings and fair suggestions of Nemazie et al (US 8,886,911) and Lasser et al (US 2007/0283081), would have found it readily obvious to dynamically adjust a cache size by selectively “disabling” at least a part of the cache responsive to o based on a workload, such as a monitored workload reaching some predetermined threshold, e.g., relative to a Total Bytes Written (TBW) Spec for the memory, as taught by Tang et al, in a memory device such as in Nemazie et al in view of Lasser et al as previously discussed, which cache includes a “dynamic” cache and a “static cache,” in order to obtain improved performance (“throughput” or speed, e.g.) without violating the TBW requirement [see paragraphs [0053]-[0062], e.g.], thereby extending the useful or durable lifetime of the memory and reducing costs.  As one of ordinary skill in the art would appreciate, and as discussed by Tang et al, the workload of different portions of the memory, such as the cache or the “regular” or “main” memory, or the entire memory, may be monitored, such as by counting program/erase (P/E) cycles, to ensure that a certain portion of the memory does not prematurely wear out and reduce the useful 
     With respect to claim 21, Tang et al (US 2016/0098350) teaches selectively adjusting cache size by selectively “disabling” portions of a cache, such as a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, based on or “responsive to” the monitored workload, as discussed above.  Tang et al also discloses that at least a portion of a cache may be “disabled” and a cache size adjusted responsive to or based on PE cycles consumed by the memory portion, and further teaches that the program/erase (P/E) cycles for different portions of memory may be monitored, including monitoring the workload or PE cycles of the “dynamic” cache, and “regular” or “main” memory [see paragraphs [0046], [0048] and [0050]-[0051], e.g.]  Tang et al teaches that the size of a “dynamic” cache using MLC (or “XLC”) blocks of memory cells operating in SLC mode may be adjusted based on different switch 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor a workload of a portion of memory, such as a portion of XLC memory blocks and/or SLC blocks, and selectively “disable” a portion of the cache based on or “responsive to” a workload exceeding a predetermined threshold defining one or more switch points, as taught by Tang et al, in the memory device of Nemazie et al in view of Lasser et al, in order to obtain the fastest memory performance (“throughput” or speed, or available storage capacity, by way of example) without violating TBW requirement and extending the overall lifetime of the memory, thus reducing costs [see paragraphs [0053]-[0062], e.g.].  As for monitoring a “static” cache, it would have been further readily obvious to one of ordinary skill in the art to monitor the workload of different portions of memory, including a dedicated or “static” cache, in the system of Nemazie et al in view of Lasser et al, as previously discussed, to prevent certain portions of memory from 
     With respect to claims 22 and 23, Nemazie et al discloses an “electronic system” comprising a host device [here, coupled to controller 610 (but not explicitly shown) in Figure 6 (see column 6, lines 13-19 of Nemazie et al, e.g.], a memory device [see memory 600, 630 in Figure 6, and also see Figure 1] operably coupled with the host device, the memory device including a “hybrid” cache [102 in Figure 1, e.g.] comprised of single-level cell (SLC) blocks of a memory array [see column 2, lines 33-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.] and a “dynamic cache,” the dynamic cache including and a “main” memory sharing at least a portion of x-level cell (XLC) blocks of the memory array, wherein the XLC blocks include multiple bits per cell when programmed as main memory, and the XLC blocks include a single bit per cell when programmed as dynamic cache [Nemazie et al discloses that the memory array 100 may include “x-level cell” or “XLC” blocks of non-volatile memory cells, where “XLC” blocks may be multi-level cell (“MLC”) blocks, for example, with the (dynamic) cache and the “main” memory sharing at least a portion of the “XLC” or “MLC” blocks 
     While Nemazie et al (US 8,886,911) discusses that providing a fixed number of blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was well-known in the art before the effective filing date of the claimed invention (see column 1, lines 51-58, for example), Nemazie et al (US 8,886,911) does not explicitly teach providing at least some memory SLC cells or blocks “as static cache” in conjunction with using a variable sized “dynamic cache,” to provide a dedicated amount of faster SLC storage for quickly storing or caching data.
     However, providing a certain or fixed number of blocks of SLC memory cells “as static cache” in a memory device to provide a certain amount of cache storage with improved memory reliability and memory performance was generally well-known in the art before the effective filing date of the claimed invention (again see column 1, lines 51-58 of Nemazie et al, e.g.).  Lasser et al (US 2007/0283081), by way of example, also discloses a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory cells and teaches providing a dedicated or fixed number of SLC memory cells “as static cache” in a memory device comprising SLC and “XLC” (MLC, e.g.) blocks of memory at least some of the memory cells change from SLC to MLC mode, which clearly suggests that at least some of the memory cells in the memory array may not change mode and may remain as “dedicated” or “static” SLC  mode memory cells, so as to provide a balance between high speed operation with SLC mode memory cells and high density data storage with MLC mode memory cells, with some of the memory cells being able to change from the faster SLC mode to high density “XLC” (MLC or higher, e.g.) mode, or to change from MLC to SLC to provide faster storage and serve as a “dynamic cache,” to provide a balance between faster operating speed and higher storage capacity [see paragraph [0012], as well as paragraphs [0035], [0058]-[0059] and [0063] of Lasser et al, for example].
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a “mixed cache” method including using cache storage “as static cache” or as a dedicated cache having at least some memory cells which do not change between SLC and MLC modes and remain as “dedicated” or “static” SLC  mode memory cells to provide faster cache storage, and also having at least some memory cells or blocks which 
     Nemazie et al (US 8,886,911) in view of Lasser et al (US 2007/0283081), as discussed above, discloses that the “XLC” or MLC blocks of memory cells of the “dynamic cache” may be switched between an SLC caching mode and an SLC “main” memory mode, whereby at least a portion of the cache is effectively “disabled” and the size of the cache may be dynamically adjusted to balance performance and reliability requirements, but does not teach selectively disabling at least one of the static cache or the dynamic cache responsive to a monitored user workload 
     However, selectively “disabling” portions of memory and adjusting the size of a cache, including a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, responsive to a monitored workload “pattern” such as a “pattern” relative to a Total Bytes Written (TBW) specification of a memory or storage device, was known in the art before the effective filing date of the claimed invention.   Tang et al (US 2016/0098350), for example, discloses adjusting cache size by selectively “disabling” portions of a “dynamic cache,” in a memory device having SLC and “XLC” (or MLC) memory blocks, responsive to a workload “pattern,” such as a monitored workload reaching some predetermined threshold, e.g., relative to a “Total Bytes Written (TBW) Spec” of a memory over a lifetime of the memory device [see paragraphs [0002], [0017]-[0019] and [0022]-[0024], e.g.].   Tang et al (US 2016/0098350) teaches that the size of a “dynamic cache” may be adjusted “responsive to” monitoring the workload of different portions of the memory, such as by counting program/erase (P/E) cycles, including monitoring the workload or PE cycles of the cache [see paragraphs [0046], [0048] and [0050]-[0051], e.g.].  Tang et al teaches that the size of a “dynamic” cache using MLC (or “XLC”) blocks of memory cells operating in SLC mode may be adjusted, so 
     It would have been obvious to one of ordinary skill in the memory or storage art provided with the teachings of Tang et al 
     With respect to claim 24, Nemazie et al discloses that the “static” cache” may be comprised of single-level cell (SLC) blocks of a memory array [see column 2, lines 33-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.], and that the “dynamic cache” and “main” memory may share at least a portion of x-level cell (XLC) blocks of the memory array, where the XLC blocks include multiple bits per cell (x is an integer greater than one) when programmed as main memory, and may also include a single bit per cell when programmed as “dynamic” cache [Nemazie et al discloses that the memory array 100 may include “x-level cell” or “XLC” blocks of non-volatile memory cells, where “XLC” blocks may be multi-level cell (“MLC”) blocks, for example, with the (dynamic) cache and the “main” memory sharing at least a portion of the “XLC” or “MLC” blocks (see Figure 1 and again see column 2, lines 40-49 and 59-63, and column 5, line 64 to column 6, line 11, e.g.)].
     With respect to claim 25, one of ordinary skill in the art would readily recognize that data received from the host would .

Allowable subject matter
10. 	Claims 5 and 19 are objected to as being dependent upon rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

11. 	With respect to the remark, further analysis indicated that Tang discloses the "writes to the hybrid cache are ONLY directed to the OTHER of the static cache and dynamic cache..." as being claimed and contended by Applicant’s counsel, for example, 
Tang et al (US 2016/0098350) discloses host data is written to the cache wherein newly written data is always written to the cache, even if its final destination is the regular drive, ... if it is classified as hot data, or the host has indicated that the write data should be stored in the cache, alternatively, the data may be transferred to the regular drive if the data is classified as cold data or the host indicates it should be stored in the regular drive,...it may be faster to write to the cache than the regular drive, so to speed up write times, data is first written to the cache and is then copied (if needed) to the regular drive from the cache (para.[0075], lines 1 et seq.). 


Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.


 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

TVT/February 17, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135